Order filed September 28, 2017




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00152-CV
                                   ____________

                            THIEN AN VO, Appellant

                                         V.

   HARRIS COUNTY, LINEBARGER, HARRIS COUNTY TOLL ROAD
                    AUTHORITY, Appellees


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1085934

                                        ORDER

      Appellant filed a brief on May 12, 2017, and a reply brief on July 26, 2017.
We struck those briefs on August 17, 2017, because they did not comply with Texas
Rule of Appellate Procedure 38.1. We ordered appellant to file a compliant brief by
September 18, 2017. We cautioned that if appellant failed to file a compliant brief
by that date, we may dismiss the appeal for want of prosecution. No brief or motion
for extension of time has been filed.
      Hurricane Harvey struck the Texas coast on August 25, 2017. On August 28,
2017, the Supreme Court of Texas issued Misc. Docket No. 17-9091, an emergency
order directing all courts in Texas to consider disaster-related delays as good cause
for modifying or suspending all deadlines in any case.

      Accordingly, appellant is ordered to file a brief that complies with the Texas
Rules of Appellate Procedure by October 12, 2017. If appellant does not file such a
brief, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                  PER CURIAM